Namie (Nombre): ae hie

. Case 2:20-Cv-01947-MPK : Document 6- 2° Filed Q2/09/22"" Page Fofl
"Allegheny County. me : - : of é & Lod ls) Se
- Bureau- of Corrections : 2 a ot
Healthcare Services: -

 

 

Date Request: Written (Fecha de la slicitud escrita):.

 

 

chet Grn rece

wan ey _ ye : :
: DOCH (N: asignado: :por el Departamento de Correcciones: (0c, en. ingles) ad 2 a, (iG Beds

 

. : } “ { oy 7. -f ew on f
Date of Birth (fecha de nacimiento): bf SY L fila ke
;
nn { bt. Doak
Please select the department that you need to be séen 1 by: (ohy. check one. ° box per. -form) _ 7 ce

. Visitas | Médicos.)..: ob: le
weet on DO NOT USE ‘THE REGULAR. MAILBOX AS IT. WILL DELAY THE PROCESS. are

Por favor seleccione el “epartamento que necesita para ser visto por: (Solo marque una casilla’ por formulario) :

ey ‘Medical si (Wiedico) . :
Oo, ‘Mental Health h (Salus Mental)

Once: you have completed this fortn keep a ‘copy and place the ofiginal into 5 the sick call Box: Be eve! po
(Una vez que haya completado este formulario, conserve una copia y coloquie el original en la Casilla de

“(NO USE LA CASILLA POSTAL NORMAL. ESTO RETRASARA EL PROCESO)
